Citation Nr: 9931895	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the rating decision rendered by the regional office 
(RO) in February 1983 that reduced the disability evaluation 
for the veteran's service-connected schizophrenic reaction 
may be challenged as clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
June 1969.

This matter arises from a January 1998 decision rendered by 
the Department of Veterans Affairs (VA) RO in St. Louis, 
Missouri, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans Appeals (Board) for 
appellate consideration. 


FINDINGS OF FACT

1.  By rating decision dated in February 1983, the RO reduced 
the disability evaluation for the veteran's service-connected 
schizophrenic reaction from 100 percent to 10 percent, 
effective May 1, 1983; the veteran was informed of this 
decision by letter dated February 22, 1983.

2.  In correspondence received in April 1983, the veteran 
requested a personal hearing on the issue of the reduction in 
the disability evaluation assigned his service-connected 
psychiatric disorder, which the RO accepted as a notice of 
disagreement with the February 1983 rating decision.

3.  By rating decision dated in June 1983, the RO increased 
the disability evaluation for the veteran's service-connected 
schizophrenic reaction from 10 percent to 70 percent 
effective May 1, 1983.  

4.  In correspondence dated June 24, 1983, the veteran's then 
representative, Disabled American Veterans, requested that 
the veteran's appeal be continued with respect to the RO's 
June 1983 rating decision.  

5.  In November 1985, the Board denied the veteran's claim 
for a rating in excess of 70 percent for his service-
connected schizophrenic reaction.


CONCLUSION OF LAW

Because there is no legal basis to hold that the RO's various 
rating decisions rendered in February and June 1983 were 
clear and unmistakably erroneous, that claim is improperly 
before the Board; the appeal is, therefore, dismissed.  
38 U.S.C.A. § 7104 (West Supp. 1998); 38 C.F.R. §§ 3.105(a); 
20.1100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, first, that the RO's February 8, 1983 
rating decision that reduced the disability evaluation for 
his service-connected schizophrenic reaction from 100 percent 
to 10 percent effective May 1, 1983, was clearly and 
unmistakably erroneous.  He bases this on strictly procedural 
grounds; he argues that he was not duly notified of this 
reduction in accordance with the then prevailing provisions 
of 38 C.F.R. § 3.105(e), wherein a reduction in a disability 
rating required that VA notify the veteran at least 60 days 
prior to effectuation of the reduction.  This contention is 
groundless.  A review of the claims file indicates that the 
veteran was notified by letter dated February 22, 1983, that 
his disability award was to be reduced to $62 monthly 
effective May 1st of that year.  Attached to this letter was 
VA Form 21-6763 which indicated specifically that this was 
the result of a reduction from 100 percent to 10 percent in 
the disability rating for the veteran's service-connected 
psychiatric disorder.  As such, this aspect of the veteran's 
claim need not be addressed further. 

The veteran also contends that the RO's February 8, 1983, 
rating decision did not comport with the then prevailing 
provisions of 38 C.F.R. § 3.344(a).  He asserts that this 
constituted clear and unmistakable error.  Parenthetically, 
he asserts that, because the Board's November 1985 rating 
decision did not specifically address the propriety of the 
reduction in the 100 percent disability evaluation then in 
effect, the Board decision did not subsume the rating 
decision challenged.

The regulation at the heart of the veteran's appeal, i.e., 
38 C.F.R. § 3.105(a), previously had been applicable only to 
final unappealed decisions by the agency of original 
jurisdiction (the RO in this case), and not to those of the 
Board.  See Smith v. Brown, 35 F.3rd 1516, 1523 (Fed. Cir. 
1994).  In that decision, the United States Court of Appeals 
for the Federal Circuit noted that to permit such challenges 
would allow for collateral attacks upon a prior Board 
decision, and that such attacks were not contemplated by the 
provisions of 38 C.F.R. § 7103 (West 1991).  When the Board 
affirms a decision of the RO, the RO's determination "is 
subsumed by the final appellate decision" pursuant to 38 
C.F.R. § 20.1104 (1998).  

However, a 1997 act amended title 38 of the U.S. Code, and 
added 38 U.S.C.A. §§ 5109A and 7111.  See Pub. L. No. 105-
111, 111 Stat. 2272 (November 21, 1997).  The result was a 
codification of 38 C.F.R. § 3.105(a) which, in part, subjects 
Board decisions to revision based upon clear and unmistakable 
error.  This, however, does not disturb the precept that RO 
decisions which are later directly reviewed by the Board on 
the merits are subsumed by the latter, and may not be the 
subject of a claim of clear and unmistakable error, so long 
as the Board's decision is based upon a review of the entire 
record and addresses the subject matter of the RO denial.  
See Dittrich v. West, 11 Vet. App. 10, aff'd, 163 F.3d 1349 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 1499 (1999).  In a 
more recent case, the Federal Circuit reemphasized that when 
a veteran timely appeals the RO's denial to the Board and the 
Board affirms the initial decision, the veteran can 
collaterally attack only the Board decision and not the 
initial RO decision because the Board decision subsumes the 
RO decision under 38 C.F.R. § 20.1104 which provides that RO 
decision are subsumed by Board decisions when they are 
directly appealed to the Board.  Jones v. West, No. 99-7031 
(Fed. Cir. Oct. 25, 1999) (per curiam).  

As noted above, the veteran contends that the Board decision 
did not deal squarely with the question now presented on 
appeal, and, as such, did not subsume the February 1983 RO 
rating decision.  The veteran's contentions are not supported 
by the record.  In effect, the February 1983 rating decision 
was superseded by the RO's June 1983 rating decision that 
essentially determined that the initial reduction should have 
been from 100 percent to 70 percent and not 10 percent as 
originally proposed in the February 1983 rating decision.  
The veteran clearly filed a timely notice of disagreement 
with February 1983 determination and the veteran's 
representative at the time clearly indicated, following the 
June 1983 decision, that the veteran wished to continue his 
appeal of the reduction and assignment of any disability 
evaluation which was less than the previously assigned 100 
percent.  As such, the veteran effectively appealed both 
decisions to the Board.  Notably, the July 1983 statement of 
the case framed the issue as "[r]eduction of total 
evaluation for service connected nervous condition," and the 
RO identified the February 1983 rating decision and the June 
1983 rating decision as decisions with which the veteran 
disagreed and which were the subject of the appeal.  Further, 
the Board notes that although the Board framed and addressed 
the question of whether the veteran was entitled to "a rating 
in excess of 70 percent for schizophrenic reaction," the 
Board identified in the section of its November 1985 decision 
entitled "Actions Leading to Present Appellate Status" both 
the February 1983 and June 1983 rating decisions, noting that 
the veteran's appeal was from this action of the RO.  Thus, 
regardless of whether the Board properly framed the issue in 
its November 1985 decision, it is clear that the Board, by 
its identification of the actions leading to the appeal, was 
making a determination as to whether the February and June 
1983 rating decisions, and thus, the reductions effectuated 
therein, were proper.  As noted above, an RO decision which 
has been affirmed by the Board is not reviewable for CUE 
because it merges with the Board decision and ceases to have 
any independent effect once the Board renders a final 
decision.  See VAOPGCPREC 14-95.  Thus, an appellant may not 
properly raise a claim of CUE in an RO decision that was the 
subject of a notice of disagreement leading to a Board 
decision.  Accordingly, as the  Board's decision subsumed the 
February and June 1983 rating decisions from which it arose, 
the claim of CUE in the February 1983 rating decision may not 
be addressed by the Board.  

Finally, it should be noted that the appellant has not 
requested that the Board revisit its November 1985 decision.  
See 38 U.S.C.A. § 7111(a) (West Supp. 1998).  Such a request 
shall be submitted directly to the Board and decided by the 
Board on the merits.  38 U.S.C.A. § 7111(e) (West Supp. 
1998).  Absent such a request, the Board will not address 
this question further at this time.


ORDER

Inasmuch as the RO's rating decision dated in February 1983 
was subsumed by the Board's November 1985 decision, the 
appeal is dismissed.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

